***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        PETRICIA S. WEAVER v. SCOTT A. SENA
                     (AC 42411)
                       Keller, Prescott and Devlin, Js.

                                    Syllabus

The plaintiff appealed to this court from the judgment of the trial court
    granting the motion filed by the defendant to modify custody of the
    parties’ minor child. The trial court had previously approved the parties’
    written agreement under which they agreed to share joint legal custody
    of the child, with the child living with the plaintiff and the defendant
    having visitation rights. The parties had further agreed that, in the event
    of an impasse, the plaintiff would have final decision-making authority
    in certain matters pertaining to the child. The defendant alleged that
    the plaintiff was incapable of fostering a healthy relationship between
    him and the child and that she continuously interfered with his access
    to and time with the child. The court ordered that primary physical
    custody was to be transferred to the defendant, who would have final
    decision-making authority in matters pertaining to the child. Held:
1. The plaintiff could not prevail on her claim that the trial court improperly
    modified custody without first finding that a material change in circum-
    stances had occurred and improperly determined that modification was
    in the best interests of the child: although the court did not explicitly
    find a material change in circumstances, an implicit finding of a change
    in circumstances will satisfy the threshold predicate for modification,
    as there was ample evidence that the plaintiff’s efforts to embroil the
    child in the custody dispute and alienate him from the defendant had
    intensified, which constituted a material change in circumstances; fur-
    thermore, it was not improper for the court to agree with most of the
    findings of the psychologist who conducted a child custody psychologi-
    cal examination but to decline to follow his recommendation that the
    child should continue to reside with the plaintiff, as the psychologist
    testified that the plaintiff’s efforts to interfere with the defendant’s rela-
    tionship with the child had not curtailed and that the custody arrange-
    ment would need to be changed if the plaintiff’s behavior continued
    unabated; moreover, in granting the motion to modify, the court did not
    abuse its discretion in placing more weight on certain statutory (§ 46b-
    56 (c)) factors other than ones the plaintiff believed may have been
    favorable to her, and the order transferring final decision-making author-
    ity to the defendant was not improper, as the court reasonably could
    have concluded that, coupled with the practical rationale of affording
    such authority to the primary physical custodian, the plaintiff’s emo-
    tional difficulties and untreated mental health issues would interfere
    with her role as the final decision maker.
2. The plaintiff’s unpreserved claim that the trial court violated her right to
    due process by unduly limiting her case-in-chief was unavailing, as she
    failed to raise a claim of constitutional magnitude and, thus, failed to
    establish the existence of a constitutional violation: although the plaintiff
    asserted that the court limited her ability to put on evidence by continu-
    ally admonishing and bullying her, the admonitions by the court were
    necessary to keep her focused on the issues, she identified only a single
    comment by the court as an example of its conduct, and she did not
    identify evidence that she was prevented from presenting; moreover,
    despite the plaintiff’s claim that the court unduly limited her case-in-
    chief by affording her only one hour to present her case, she could not
    claim that her constitutional right to be heard was violated, as she was
    afforded more time to present her case than she requested, she did not
    identify evidence that she would have introduced if she had been
    afforded more time, and she did not allege how she was harmed by the
    time limitation imposed by the court.
           Argued May 13—officially released September 8, 2020

                              Procedural History

   Action for custody of and support for the parties’
minor child, brought to the Superior Court in the judicial
district of New London at Norwich, where the defen-
dant filed a cross complaint; thereafter, the court, Hon.
Joseph J. Purtill, judge trial referee, rendered judgment
in accordance with the parties’ separation agreement;
subsequently, the court, Hon. Joseph Q. Koletsky, judge
trial referee, granted the defendant’s motion to modify
custody of the parties’ minor child, and the plaintiff
appealed to this court. Affirmed.
  Cody A. Layton, with whom were Drzislav Coric
and, on the brief, Aleyshia F. Young, for the appel-
lant (plaintiff).
  Campbell D. Barrett, with whom were Johanna S.
Katz and, on the brief, Jon T. Kukucka, for the appel-
lee (defendant).
                          Opinion

   DEVLIN, J. The plaintiff, Petricia S. Weaver, appeals
from the judgment of the trial court granting the motion
filed by the defendant, Scott A. Sena, to modify custody
of the parties’ minor child. The plaintiff claims that
the trial court erred in granting the defendant primary
physical custody of, and final decision-making authority
in matters pertaining to, the parties’ minor child, who
was then eleven years old and had resided with the
plaintiff since his birth, in the absence of a finding of
a material change in circumstances and in contraven-
tion of the minor child’s best interests. The plaintiff also
contends that the trial court violated her constitutional
right to due process by ‘‘unduly limiting her case-in-
chief.’’ We affirm the judgment of the trial court.1
   The following procedural history is relevant to our
review of the plaintiff’s claims on appeal. The minor
child was born to the parties, who were never married,
on May 6, 2007. In March, 2008, the plaintiff filed this
action against the defendant seeking orders of custody
and support as to the minor child. In July, 2008, the
trial court, Hon. Joseph J. Purtill, judge trial referee,
approved the parties’ agreement that they would share
joint legal custody of the minor child, the plaintiff would
have primary physical custody, and the defendant
would have visitation rights.
   Since the entry of those initial orders, the parties have
engaged in extensive litigation regarding the custody
of and visitation with the minor child. Prior to the
December 10, 2018 orders, from which the present
appeal was taken, the parties most recently, on May
18, 2016, entered into an agreement whereby, inter alia,
they would continue to share joint legal custody of the
minor child, who would continue to reside with the
plaintiff. The parties agreed that the defendant, who
resides in Massachusetts, would continue to have visita-
tion with the minor child during the school year pursu-
ant to prior court orders, essentially every other week-
end and certain holidays. The parties further agreed
that, in the event of an impasse, the plaintiff would have
final decision-making authority in educational, medical
and religious decisions. The court adopted the parties’
agreement and further ordered that the minor child
would spend three weeks of vacation each summer
with the plaintiff and the remainder of the summer with
the defendant.
  On January 3, 2018, the defendant filed a motion
to modify, seeking immediate physical custody of the
minor child and supervised visitation for the plaintiff.
In his motion, the defendant alleged that the plaintiff
had demonstrated that she was incapable of fostering
a healthy relationship between him and the minor child
and that she continuously interfered with his access to
and time with him. The defendant cited to two specific
instances in December, 2017, when the plaintiff’s inter-
ference with his relationship with the minor child dem-
onstrated her increased efforts to manipulate the minor
child and alienate him from the defendant.
   Following a four day hearing, the trial court, Hon.
Joseph Q. Koletsky, judge trial referee, issued a memo-
randum of decision on December 10, 2018, ordering,
inter alia, that it was in the best interests of the minor
child that primary physical custody be transferred to
the defendant in Massachusetts ‘‘immediately upon the
end of the last day of school prior to Christmas vacation
at [the minor child’s] school at 12:30 p.m.’’ and that
the plaintiff would have supervised visitation with the
minor child in Massachusetts. The court ordered that
the defendant would have final decision-making author-
ity.2 The court further ordered that the plaintiff would
not have any unsupervised telephone calls with the
minor child until she received mental health treatment
and until further order of the court. The court retained
jurisdiction over the case, ordered the plaintiff to sub-
mit to a psychiatric evaluation, and prohibited the plain-
tiff from filing any further motions without receiving
prior permission from the court. The court explained
that the foregoing orders were necessitated by the
‘‘emotional difficulties of the minor child [that] have
been caused in large part by [the plaintiff’s] behavior,
being driven, as it is, by her serious mental [health]
issues, which, to date, have largely not been treated
effectively.’’ This appeal followed.3
                             I
   The plaintiff challenges the trial court’s decision to
transfer primary physical custody of the minor child to
the defendant. Specifically, the plaintiff claims that the
court improperly modified custody without first finding
that a material change in circumstances had occurred
since the entry of the prior order. She also challenges
the trial court’s determination that modification was in
the best interests of the minor child. We are not per-
suaded.
   ‘‘General Statutes § 46b-56 provides trial courts with
the statutory authority to modify an order of custody or
visitation. When making that determination, however,
a court must satisfy two requirements. First, modifica-
tion of a custody award must be based upon [inter alia]
a material change [in] circumstances which alters the
court’s finding of the best interests of the child . . . .4
Second, the court shall consider the best interests of
the child and in doing so may consider several factors.5
. . . Before a court may modify a custody order, it
must find that there has been a material change in
circumstances since the prior order of the court, but
the ultimate test is the best interests of the child. . . .
These requirements are based on the interest in finality
of judgments . . . and the family’s need for stability.
. . . The burden of proving a change to be in the best
interest of the child rests on the party seeking the
change. . . .
  ‘‘Not all changes occurring in the time between the
prior custody order and the motion for modification
are material. . . . Although there are no bright-line
rules for determining when a material change in circum-
stances warranting the modification of custody has
occurred, there are several relevant considerations,
including whether . . . the change affects the child’s
well-being in a meaningful way.’’ (Citations omitted;
emphasis omitted; footnotes added; footnote omitted;
internal quotation marks omitted.) Clougherty v.
Clougherty, 162 Conn. App. 857, 868–70, 133 A.3d 886,
cert. denied, 320 Conn. 932, 134 A.3d 621 (2016).
   ‘‘Our standard of review of a trial court’s decision
regarding custody [and] visitation . . . orders is one
of abuse of discretion. . . . [T]he trial court’s decision
on the matter of custody is committed to the exercise
of its sound discretion and its decision cannot be over-
ridden unless an abuse of that discretion is clear. . . .
The controlling principle in a determination respecting
custody is that the court shall be guided by the best
interests of the child. . . . In determining what is in
the best interests of the child, the court is vested with
a broad discretion. . . . [T]he authority to exercise the
judicial discretion under the circumstances revealed by
the finding is not conferred upon this court, but upon
the trial court, and . . . we are not privileged to usurp
that authority or to substitute ourselves for the trial
court. . . . A mere difference of opinion or judgment
cannot justify our intervention. Nothing short of a con-
viction that the action of the trial court is one which
discloses a clear abuse of discretion can warrant our
interference. . . .
   ‘‘The trial court has the opportunity to view the par-
ties [firsthand] and is therefore in the best position
to assess the circumstances surrounding a dissolution
action, in which such personal factors as the demeanor
and attitude of the parties are so significant. . . .
[E]very reasonable presumption should be given in
favor of the correctness of [the trial court’s] action. . . .
We are limited in our review to determining whether
the trial court abused its broad discretion to award
custody based upon the best interests of the child as
reasonably supported by the evidence.’’ (Internal quota-
tion marks omitted.) Baker-Grenier v. Grenier, 147
Conn. App. 516, 519–20, 83 A.3d 698 (2014). ‘‘We further
note that a trial court’s factual findings may be reversed
on appeal only if they are clearly erroneous. To the
extent that the plaintiff claims that the trial court should
have credited certain evidence over other evidence that
the court did credit, it is well settled that such matters
are exclusively within the province of the trial court.’’
Peters v. Senman, 193 Conn. App. 766, 779, 220 A.3d 114
(2019), cert. denied, 334 Conn. 924, 223 A.3d 380 (2020).
   In this case, the defendant moved to modify custody
on the ground that ‘‘the defendant has had two [recent]
visits with the minor child in which the child has been
crying and screaming [that] he doesn’t want to go and
wants to be home with his mother.’’ The defendant
alleged that ‘‘[t]his conduct on the part of the minor
child is completely opposite the child’s desire and
demeanor just [one month earlier].’’ Because the minor
child’s newly expressed position ‘‘mirror[ed] the plain-
tiff’s desires and requests in all of her motions,’’ the
defendant alleged, ‘‘the minor child is being manipu-
lated and, or, ‘coached,’ by the plaintiff such that the
plaintiff is essentially encouraging parental alienation
between the minor child and the defendant.’’6
   Although the trial court did not explicitly find a mate-
rial change in circumstances, this court has held that
an implicit finding of a change in circumstances will
satisfy the threshold predicate for modification. See
Schade v. Schade, 110 Conn. App. 57, 63, 954 A.2d 846,
cert. denied, 289 Conn. 945, 959 A.2d 1009 (2008); see
also Hibbard v. Hibbard, 139 Conn. App. 10, 22–23, 55
A.3d 301 (2012); Lambert v. Donahue, 78 Conn. App.
493, 506, 827 A.2d 729 (2003). The defendant’s motion
was based on recent and new allegations that the minor
child was being ‘‘coached’’ and ‘‘manipulated’’ by the
plaintiff in an effort to alienate him from the defendant.
The escalation of the plaintiff’s efforts to interfere with
the defendant’s relationship with the minor child, par-
ticularly the increasing emotional impact of those
efforts on the child, which, the trial court found, was
directly caused by the plaintiff’s untreated mental
health issues, was the focal point of the modification
hearing. There is ample evidence in the record that
the plaintiff’s efforts to embroil the minor child in this
custody dispute and alienate him from the defendant
had intensified, as alleged in the defendant’s motion to
modify, constituting a material change in circumstances
since the entry of the prior order.7
   The plaintiff also challenges the trial court’s determi-
nation that modification was in the best interests of the
minor child. At the modification hearing, in addition to
his own testimony, the defendant presented the testi-
mony and written report of James J. Connolly, a
licensed psychologist, who had been ordered by the
court to conduct a child custody psychological evalua-
tion. Connolly issued a thirty-one page report outlining
the findings of his evaluation, which was admitted into
evidence at the hearing and supported by his testimony
at the hearing. Connolly opined, inter alia, that the plain-
tiff ‘‘is continuing to feel the psychological effects of
[her] extremely abusive upbringing,’’ particularly ‘‘very
substantial levels of anxiety along with some depres-
sion,’’ and that she ‘‘appears to have transferred many
of her feelings of anger and hypervigilance relating to
her traumatizing family of origin to her feelings concern-
ing [the defendant] . . . .’’ Connolly observed: ‘‘In addi-
tion to very powerful levels of anxiety and depression
(which are currently not being treated in an effective
fashion due to [her] failure to pursue adequate mental
health treatment in the form of psychiatric and psycho-
therapeutic services), she also manifests a rather seri-
ous personality disorder . . . primar[ily] character[-
ized] . . . [by] histrionic and compulsive tendencies of
a quite substantial nature.’’ As a result, the plaintiff ‘‘has
a highly excessive level of concern about her son’s . . .
contacts with [the defendant]. [The plaintiff’s] poorly
controlled feelings of grievance and rage against [the
defendant] and her overall state of uncontrolled emo-
tionality appear to have created substantial obstacles
for the ongoing relationship between [the defendant]
and [the minor child]. [The plaintiff’s] insistence that
she has somehow or other dealt with the impact of her
highly traumatic family of origin and that she is not
subject to her untreated emotional disorder is entirely
unfounded and misguided. Her protestations that she
is not persistently interfering in [the minor child’s] rela-
tionship with [the defendant] rang very untrue to this
evaluator.’’
   Connolly found that, although the minor child ‘‘was
not suffering from a significant disorder of thought,
mood, or anxiety at the present time,’’ he was ‘‘experi-
encing a good deal of situational stress related to the
internecine custody dispute between his biological par-
ents.’’ Connolly observed: ‘‘Although [the minor child]
is experiencing substantial stress, he does not appear to
have succumbed as of this point in time to an emotional
disorder. He appears to be operating under the strong
sense that he must act as his mother’s protector and
defender, and this has certainly increased his personal
stress.’’ Connolly posited: ‘‘Let me be very clear about
a basic matter that is the most important and troubling
issue in this case: [The plaintiff’s] currently untreated
psychological problems are the primary problem in
this child custody matter and the primary issue that
threatens the long-term psychological well-being of [the
minor child].’’ (Emphasis in original.) Connolly condi-
tioned his recommendation that the plaintiff retain pri-
mary physical custody of the minor child on two require-
ments: that she immediately undertake ‘‘regular mental
health treatment to address her serious psychological
difficulties’’ and that she cease ‘‘her efforts to disrupt
[the minor child’s] visits with [the defendant].’’ If the
plaintiff did not ‘‘fulfill in a serious way both of these
conditions,’’ Connolly opined that ‘‘transferring primary
residence of [the minor child] to his father may be
in order.’’
   The plaintiff argues that the best interests of the
minor child could have been served only if the trial
court entered an order wholly consistent with Connol-
ly’s recommendations, specifically, maintaining pri-
mary physical custody of the minor child with her. It
is clear from the trial court’s decision that it afforded
considerable weight to Connolly’s opinion. Despite his
misgivings pertaining to the plaintiff, Connolly opined
that the minor child should continue to reside with
her, but he noted that her efforts to interfere with the
defendant’s relationship with the minor child had not
curtailed, even after repeated court intervention, and
he foresaw that the custody arrangement would need
to be changed if the plaintiff’s behavior continued
unabated. Rather than wait until the situation further
deteriorated, the trial court declined to follow Connol-
ly’s recommendation to maintain primary physical cus-
tody of the minor child with the plaintiff. Because the
court was entitled to accept or to reject all of part
of a witness’ testimony, even the testimony of expert
witnesses; see, e.g., Petrov v. Gueorguieva, 167 Conn.
App. 505, 528–29, 146 A.3d 26 (2016); it was not improper
for the court to agree with most of Connolly’s findings
but decline to follow his recommendation.8
   In granting the defendant’s motion to modify, the trial
court clearly considered the statutory factors set forth
in § 46b-56 (c), specifically, subdivision (6), ‘‘the willing-
ness and ability of each parent to facilitate and encour-
age such continuing parent-child relationship between
the child and the other parent as is appropriate, includ-
ing compliance with any court orders,’’ subdivision (7),
‘‘any manipulation by or coercive behavior of the par-
ents in an effort to involve the child in the parents’
dispute,’’ and subdivision (12), ‘‘the mental and physical
health of all individuals involved, except that a disability
of a proposed custodial parent or other party, in and
of itself, shall not be determinative of custody unless
the proposed custodial arrangement is not in the best
interests of the child . . . .’’ General Statutes § 46b-56
(c). The plaintiff argues that other statutory factors that
the court should have considered in determining the
best interests of the minor child weighed in her favor.
Although the plaintiff may be correct in her assertion
that other statutory factors may have been favorable
to her, it was not an abuse of discretion for the court
to place more weight on other statutory factors. The
record amply supports the court’s determination that,
due to the emotional difficulties and untreated mental
health issues of the plaintiff and her associated efforts
to interfere with the defendant’s relationship with the
minor child, it was in the best interests of the minor
child to transfer primary physical custody to the
defendant.
   For the same reason, we cannot conclude that the
trial court improperly afforded the defendant final deci-
sion-making authority in matters pertaining to the minor
child. The court reasonably could have concluded that
the plaintiff’s emotional difficulties and untreated men-
tal health issues would interfere with her role as the
final decision maker. Coupled with the practical ratio-
nale of affording such authority to the primary physical
custodian, the court’s order transferring final decision-
making authority to the defendant was not improper.
Accordingly, we cannot conclude that the trial court
abused its discretion in granting the defendant’s motion
to modify.
                              II
   The plaintiff, who was self-represented at the hearing
on the motion to modify, also claims that the trial court
violated her constitutional right to due process by
‘‘unduly limiting her case-in-chief.’’ The plaintiff con-
cedes that her claims of constitutional error were not
preserved at trial and seeks review pursuant to State
v. Golding, 213 Conn. 233, 239–40, 567 A.2d 823 (1989),
as modified by In re Yasiel R., 317 Conn. 773, 781, 120
A.3d 1188 (2015), under which ‘‘a defendant can prevail
on a claim of constitutional error not preserved at trial
only if all of the following conditions are met: (1) the
record is adequate to review the alleged claim of error;
(2) the claim is of constitutional magnitude alleging
the violation of a fundamental right; (3) the alleged
constitutional violation . . . exists and . . . deprived
the defendant of a fair trial; and (4) if subject to harmless
error analysis, the state has failed to demonstrate harm-
lessness of the alleged constitutional violation beyond
a reasonable doubt.’’ (Emphasis in original; footnote
omitted.) State v. Golding, supra, 239–40.
   The plaintiff claims that the trial court violated her
constitutional right to be heard and cites the following:
‘‘A fundamental premise of due process is that a court
cannot adjudicate any matter unless the parties have
been given a reasonable opportunity to be heard on the
issues involved . . . . Generally, when the exercise of
the court’s discretion depends on issues of fact which
are disputed, due process requires that a trial-like hear-
ing be held, in which an opportunity is provided to
present evidence and to cross-examine adverse wit-
nesses.’’ (Citation omitted; internal quotation marks
omitted.) Szot v. Szot, 41 Conn. App. 238, 241, 674 A.2d
1384 (1996). With these principles in mind, we turn to
the plaintiff’s claims of constitutional error.
   The plaintiff first argues that the court violated her
right to due process by ‘‘limiting [her] ability to put
on evidence and by continually admonishing . . . and
bullying her.’’ In support of this claim, the plaintiff
argues that, ‘‘on the third day of trial, the trial court
told [the] plaintiff that it did not know if she could testify
and that it could not imagine what else she needed to
say, although [she] had not yet testified.’’ The plaintiff
does not identify evidence that she was prevented from
presenting, and this singular quoted comment is the
only example of ‘‘continually admonishing’’ and ‘‘bul-
lying’’ cited by the plaintiff. It is not the role of this
court to scour the record in search of support for a
party’s claim on appeal. See, e.g., In re Omar I., 197
Conn. App. 499, 567 n.16,             A.3d     , cert. denied,
335 Conn. 924,         A.3d     (2020). We nevertheless
have carefully reviewed the transcripts of the four day
trial in this case. Although the record reveals that the
trial court often expressed impatience and frustration
with the plaintiff, we reject the plaintiff’s characteriza-
tion of the court’s conduct as ‘‘bullying.’’ In fact, the
court’s admonitions to the plaintiff, though frequent,
were necessary to keep her focused on the issues at
hand. Because the plaintiff has failed to allege any
action by the court that implicates a fundamental right,
she has failed to raise a claim of constitutional magni-
tude. Even if the plaintiff’s claim could be construed
as constitutional, she has failed to establish the exis-
tence of a constitutional violation.
   The plaintiff also argues that the trial court unduly
limited her case-in-chief by affording her only one hour
to present her case, including the presentation of evi-
dence, her testimony and her closing argument.9
Although the trial court did so limit the plaintiff, it did
so only after asking the plaintiff how much time she
needed to present her case.10 When the court asked
the plaintiff how much time she needed to testify, the
plaintiff first told the court that she needed thirty
minutes but then quickly reconsidered and said fifteen
minutes. The plaintiff also told the court that her closing
argument would take thirty minutes. The court sug-
gested that she use thirty minutes to testify and another
thirty minutes for closing argument. The plaintiff so
proceeded.11 The plaintiff cannot claim that her consti-
tutional right to be heard was violated when she was
afforded more time to present her case than she
requested. Moreover, the plaintiff has not identified
what evidence she would have introduced if she had
been afforded more time and has thus not alleged how
she was harmed by the time limitation imposed by the
court. Accordingly, the plaintiff’s claims of constitu-
tional error fail.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    In addition to transferring primary physical custody of the minor child
to the defendant, the trial court ordered that the plaintiff’s visitation and
telephone calls with the minor child be supervised. The court also ordered
the plaintiff to undergo a psychiatric evaluation. She has also challenged
these orders on appeal.
   On May 21, 2019, while this appeal was pending, the plaintiff filed an
application for an emergency ex parte order of custody, in addition to a
motion to modify custody. Both of the plaintiff’s motions were scheduled
to be heard on June 3, 2019.
   On June 4, 2019, the parties entered into an agreement whereby, inter alia,
counsel would ‘‘cooperate to immediately secure a [PhD] level 1 therapist
for the minor child that is in network (Cigna) and is reasonably close in
proximity to the [d]efendant’s home.’’ Once that therapist was secured, the
plaintiff would commence unsupervised visitation with the minor child every
two out of three weekends from Friday at 7 p.m. to Sunday at 5 p.m. The
parties agreed that their counsel would contact James J. Connolly, the
psychologist who performed the child custody evaluation in this case, to
ascertain whether the psychiatric evaluation that the plaintiff had undergone
was the type of evaluation that he anticipated was necessary in December,
2018, and that if it was not, Connolly would further articulate his expectations
regarding that evaluation, and the plaintiff would ‘‘cooperate with [the]
evaluation immediately.’’ The parties also agreed that the minor child would
be allowed to call either party between 7 and 7:30 p.m. each evening for
no more than five minutes. Because the terms of this agreement superseded
the December, 2018 orders pertaining to the restrictions that were placed
on the plaintiff’s visitation and telephone calls with the minor child, and
the order that she undergo a psychiatric evaluation, there is no practical
relief that we can afford to the plaintiff on her appeal from those orders.
Accordingly, the plaintiff’s challenges to those December, 2018 orders, which
are no longer in effect, are moot. See Thunelius v. Posacki, 193 Conn. App.
666, 686, 220 A.3d 194 (2019). The plaintiff did not amend her appeal to
challenge the June 4, 2019 superseding orders, which, as noted, were entered
by agreement of the parties.
   2
     The court did not set forth a specific visitation schedule, nor did it
specify the issues on which the defendant would be afforded final decision-
making authority.
   3
     On December 20, 2018, the plaintiff filed a motion to set aside and, or,
reargue, which the trial court denied on that same day.
   On February 13, 2019, the plaintiff filed an amended motion to set aside
and, or, reargue. The court summarily denied the motion on February 19,
2019.
   4
     Modification of a custody award also may be based on ‘‘a finding that
the custody order sought to be modified was not based upon the best
interests of the child.’’ (Internal quotation marks omitted.) Clougherty v.
Clougherty, 162 Conn. App. 857, 868, 133 A.3d 886, cert. denied, 320 Conn.
932, 134 A.3d 621 (2016). Neither party in this case claimed that the May
18, 2016 order was not in the best interests of the minor child.
   5
     General Statutes § 46b-56 (c) provides: ‘‘In making or modifying any
order as provided in subsections (a) and (b) of this section, the court shall
consider the best interests of the child, and in doing so may consider,
but shall not be limited to, one or more of the following factors: (1) The
temperament and developmental needs of the child; (2) the capacity and
the disposition of the parents to understand and meet the needs of the child;
(3) any relevant and material information obtained from the child, including
the informed preferences of the child; (4) the wishes of the child’s parents
as to custody; (5) the past and current interaction and relationship of the
child with each parent, the child’s siblings and any other person who may
significantly affect the best interests of the child; (6) the willingness and
ability of each parent to facilitate and encourage such continuing parent-
child relationship between the child and the other parent as is appropriate,
including compliance with any court orders; (7) any manipulation by or
coercive behavior of the parents in an effort to involve the child in the
parents’ dispute; (8) the ability of each parent to be actively involved in the
life of the child; (9) the child’s adjustment to his or her home, school and
community environments; (10) the length of time that the child has lived
in a stable and satisfactory environment and the desirability of maintaining
continuity in such environment, provided the court may consider favorably
a parent who voluntarily leaves the child’s family home pendente lite in
order to alleviate stress in the household; (11) the stability of the child’s
existing or proposed residences, or both; (12) the mental and physical health
of all individuals involved, except that a disability of a proposed custodial
parent or other party, in and of itself, shall not be determinative of custody
unless the proposed custodial arrangement is not in the best interests of
the child; (13) the child’s cultural background; (14) the effect on the child
of the actions of an abuser, if any domestic violence has occurred between
the parents or between a parent and another individual or the child; (15)
whether the child or a sibling of the child has been abused or neglected,
as defined respectively in section 46b-120; and (16) whether the party satis-
factorily completed participation in a parenting education program estab-
lished pursuant to section 46b-69b. The court is not required to assign any
weight to any of the factors that it considers, but shall articulate the basis
for its decision.’’
   6
     The defendant also alleged that the plaintiff took the minor child to
the police department following one of his weekend visitations with the
defendant so that the minor child could express to a police officer his desire
not to visit the defendant but to stay with the plaintiff.
   7
     In his brief to this court, the defendant, who is represented by counsel,
argues that he was not required to show a material change in circumstances
because he sought only to modify physical custody, not legal custody, and
that a motion to modify physical custody equates to a motion to modify
visitation. The case cited by the defendant does not support this proposition,
and we have found no other case that supports this novel argument.
   8
     The plaintiff also contends that the evidence was insufficient to prove
parental alienation because the defendant enjoys a positive relationship
with the minor child. Connolly concluded that this is so despite the plaintiff’s
best efforts. The plaintiff’s argument that she should maintain primary physi-
cal custody because she has not fully succeeded in her efforts to alienate
the minor child from the defendant underscores her inability to grasp the
gravity of her conduct.
   9
     The plaintiff also claims that the court violated her due process right to
access the court by directing the clerk’s office not to docket motions that
she or her attorney filed after the hearing at issue. Because the plaintiff’s
argument in this regard consists of a single sentence, we consider this
claim inadequately briefed and, thus, decline to address it. See, e.g., Amity
Partners v. Woodbridge Associates, L.P., 199 Conn. App. 1, 8 n.7,            A.3d
      (2020).
   10
      To the extent that the plaintiff claims generally that the trial court
improperly excluded exhibits that she sought to introduce into evidence,
such a claim is evidentiary in nature, and, thus, fails to meet the second
prong of Golding. See, e.g., In re Antonio M., 56 Conn. App. 534, 544, 744
A.2d 915 (2000). To the extent that the plaintiff may be arguing that eviden-
tiary errors implicated her due process right to a fair trial and, thus, rose
to the level of a constitutional violation, she has failed to identify specific
exhibits that were improperly excluded from evidence. She has thus failed
to demonstrate the existence of any evidentiary errors or that any such
alleged errors were ‘‘crucial, critical [and significant],’’ and, thus, her claim
also fails under the third prong of Golding. (Internal quotation marks omit-
ted.) State v. Turner, 334 Conn. 660, 675, 224 A.3d 129 (2020).
   11
      In her reply brief, the plaintiff argues that she ‘‘very clearly conveyed
to the trial court her desire to present additional evidence.’’ The pages of
the record to which she cites in support of this claim immediately precede
the discussion regarding how long the plaintiff needed to present her case.
The plaintiff was thereafter permitted to testify and introduce exhibits
into evidence.